Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00053-CV

                                          Thelma FRANCO,
                                              Appellant

                                             v.
                                             Ro
   Roderick J. SANCHEZ, as Director of Development Services for the City of San Antonio,
   the City of San Antonio, Planned Parenthood South Texas, and Delantero Investors, LTD.,
                                          Appellees

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-00039
                          Honorable Solomon Casseb III, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: March 18, 2015

DISMISSED

           On March 7, 2015, Appellant moved this court to dismiss this interlocutory appeal without

prejudice. Appellant’s counsel certified that he conferred with Appellees and they do not oppose

the motion to dismiss.

           Appellant’s motion is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a),

43.2(f).

                                                   PER CURIAM